DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed for application 14/805,800 after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11 May 2021 has been entered.
Claims 1, 12, and 20 have been amended.
The 35 U.S.C. 103 rejections as presented in the previous Office action have been withdrawn in light of Applicant’s arguments and the amendments to the claims.
Claims 1-7, 10, 12-15, 18, and 20-26 have been allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 16 March 2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The rejections of claims 1-7, 10, 12-15, 18, and 20-26 have been withdrawn.

Allowable Subject Matter
Claims 1-7, 10, 12-15, 18, and 20-26 are allowed, being herein renumbered claims 1-20.

The following is an examiner’s statement of reasons for allowance:
As applicant points out on pages 8-10 of the remarks dated 11 May 2021, the prior art of record does not teach or reasonably suggest the subject matter recited in such manners as in independent claim 1 “a virtual machine I/O monitor operable to determine that an unavailability condition exists with respect to the remote storage and to subsequently determine that the unavailability condition no longer exists, the virtual machine I/O monitor being operable to determine that the unavailability condition no longer exists by at least one of: intermittently probing the remote storage until a response is received therefrom that indicates that the unavailability condition no longer exists; or intermittently retrying an I/O operation directed to the remote storage until the I/O operations succeed, the retried I/O operation being a previously-issued I/O operation that failed as a result of the unavailability operation; the virtual machine manager being further operable to suspend the virtual machine in response to at least the determination by the virtual machine I/O monitor that the unavailability condition exists with respect to the remote storage and to resume the virtual machine on the first physical machine in response to at least the determination by the virtual machine I/O monitor that the unavailability condition no longer exists” in conjunction with the rest of the limitations of the claim, and similarly in independent claims 12 and 20.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims are allowed


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Daya et al. (U.S. 9,348,646) discloses reboot-initiated migration of virtual machine instances in a network environment. After determination that a given server may need to shut down, one or more virtual machine instances are identified that are running on the server that has to be disconnected and a new target server is selected. A virtual machine manager running on the source server then intercepts a reboot request for the one or more virtual machine instances, shuts down said virtual machine instances, and re-launches them on the target server; col.2 line {35} – col.3 line {3}.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174.  The examiner can normally be reached on Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.R.L/Examiner, Art Unit 2196                                                                                                                                                                                                        
/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196